DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is first noted that “carbon adsorption unit” on line 7 of claim 1 should be changed to “carbon hydrogen adsorption unit” for consistency. 
Claim 1 recites the limitation "the first and second adsorption portions" in the final two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the non-woven fabric” two times. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “the active carbon particle”. However, claim 1 recites “multiple active carbon particles”; therefore, it is unclear which of these particles “the active carbon particle” is referring to.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meiller USPA 2005/0081717 A1.
Regarding claim 1, Meiller discloses an air cleaner for a vehicle (Abstract; paragraph 2), comprising: a first body (figure 3: left side of housing 106, including 112); a second body coupled to the end of the first body (figure 3: right side of housing 106, including 108; the coupling is seen on both sides of the middle of the container); and a carbon hydrogen adsorption unit disposed in an inside space of a connection portion of the first body coupled with the second body (figure 3: 116; paragraph 22) to reduce intake noise and prevent carbon hydrogen from flow in the air cleaner (paragraph 22; some noise reduction is necessarily present), wherein the carbon adsorption unit includes, an outer diameter portion of which one end is inserted into the first body and the other end is inserted into the second body (figure 3: outer diameter of 116 has one end in the first body and one end in the second body), an inner diameter portion having an air flow path corresponding to flow path diameters of the first and second bodies (figure 3: central portion of 116), and multiple active carbon particles disposed in the first and second adsorption portions (paragraph 28), and one end of the first body is connected with an air hose (figure 1: hose 104; paragraph 20). 

Allowable Subject Matter
If the 112 2nd paragraph rejections were overcome, claim 2 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or make obvious that wherein the carbon hydrogen adsorption unit, a module made of only non-woven fabric without any activated carbon is radially alternately disposed with a module made from non-woven fabric including activated carbon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776